NO. 07-05-0108-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                    JULY 22, 2005

                         ______________________________


                      BALDEMAR ARMENDARIZ, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

             FROM THE 69TH DISTRICT COURT OF MOORE COUNTY;

                    NO. 3603; HONORABLE RON ENNS, JUDGE

                        _______________________________

Before REAVIS and CAMPBELL and HANCOCK, JJ.


                            ABATEMENT AND REMAND


      Following a plea of not guilty, appellant Baldemar Armendariz was convicted by a

jury of delivery of cocaine and punishment was assessed at 27 years confinement and a

$10,000 fine. The clerk’s record and reporter’s record have both been filed. Appellant’s

brief was due to be filed on June 22, 2005, but has yet to be filed. Also, no motion for
extension of time has been filed. By letter dated June 29, 2005, this Court notified

appellant’s appointed attorney, Thomas C. Moore, of the defect and also explained that if

no response was received by July 11, 2005, the appeal would be abated pursuant to Rule

38.8(b) of the Texas Rules of Appellate Procedure.


       Therefore, we now abate this appeal and remand the cause to the trial court for

further proceedings pursuant to Rule 38.8(b)(2) and (3). Upon remand, the trial court shall

immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to

determine the following:


       1.     whether appellant desires to prosecute the appeal;
       2.     whether appointed counsel for appellant has abandoned the appeal;
              and
       3.     whether appellant has been denied effective assistance of counsel
              given his attorney's failure to file a brief.


The trial court shall cause a hearing to be transcribed. Should it be determined that

appellant does want to continue the appeal and is indigent, then the trial court shall also

take such measures as may be necessary to assure appellant effective assistance of

counsel, which measures may include the appointment of new counsel. If new counsel is

appointed, the name, address, telephone number, and state bar number of said counsel

shall be included in the order appointing new counsel. Finally, the trial court shall execute

findings of fact, conclusions of law, and such orders as the court may enter regarding the

aforementioned issues and cause its findings and conclusions to be included in a


                                               2
supplemental clerk's record. A supplemental record of the hearing shall also be included

in the appellate record. Finally, the trial court shall file the supplemental clerk's record and

the supplemental reporter's record with the Clerk of this Court by Friday, September 2,

2005.


        It is so ordered.

                                                   Per Curiam

Do not publish.




                                               3